Citation Nr: 1720573	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO). This claim was remanded by the Board in January 2014 for additional development. 

The Veteran was in receipt of a total disability rating due to individual unemployability (TDIU) since November 2, 2015. The Veteran's TDIU was terminated effective March 15, 2016 when the Veteran was awarded a schedular 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Since the AOJ last considered entitlement to an increased rating for bilateral hearing loss in a March 2014 supplemental statement of the case (SSOC), additional relevant evidence has been associated with the record on appeal, including a VA medical examination in May 2016 that addresses the current severity of the Veteran's bilateral hearing loss. 

The Veteran's substantive appeal for this issue was received in May 2012. This additional, relevant evidence must be considered by the AOJ in the first instance, and an SSOC issued to the Veteran. 38 C.F.R. §§ 19.31, 19.38 (2016).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefit sought by the appellant remains denied, he and his representative must be provided a SSOC and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

